Citation Nr: 0639267	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-02 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date prior to November 9, 
2001 for service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran served on active duty from September 1965 to 
December 1968.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which granted service connection for PTSD, 
evaluated as 50 percent disabling, and assigned an effective 
date for service connection of November 9, 2001.  


FINDINGS OF FACT

1.  In 1994, the RO received the veteran's claim seeking 
entitlement to service connection for PTSD.

2.  Before November 9, 2001, a current diagnosis of PTSD was 
not of record; a medical report dated on November 9, 2001, 
records a diagnosis of PTSD.

3.  In May 2004, the RO granted service connection for PTSD, 
and assigned an effective date for service connection of 
November 9, 2001, the date entitlement arose.

4.  The veteran's PTSD has been manifested by complaints that 
included hypervigilance, depression, easily being angered, 
and survivor's guilt, and GAF scores of between 51 and 60; 
his psychiatric disorder has not resulted in occupational and 
social impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  The legal criteria for an effective date prior to 
November 9, 2001 for service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).

2.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective Date for Service Connection - PTSD

The veteran has appealed the issue of entitlement to an 
effective date prior to November 9, 2001 for service 
connection for PTSD.  A Decision Review Office Conference 
Report, dated in October 2004, shows that the veteran's 
representative conceded that a PTSD diagnosis was not shown 
until November 2001, and that he asserted that the veteran's 
history of unemployment and substance abuse, and the 
veteran's assertions that he has had PTSD symptoms since at 
least the date of receipt of his claim, warrant an effective 
date of January 1994.  

Generally, the effective date of an award of a claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

The effective date for an award of service connection shall 
be the day after separation from service or the date 
entitlement arose, if the claim is received within one year 
of separation from service, otherwise it is the date of 
receipt or the date entitlement arose, whichever date is 
later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i) (2006).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim. Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

In this case, on January 13, 1994, the veteran filed a claim 
for service connection for PTSD.  In September 1994, the RO 
denied the claim, noting that the veteran was not shown to 
have participated in combat, and that the claims file did not 
contain competent evidence of PTSD.  The veteran appealed, 
and for the next ten years, his claim was repeatedly denied 
by the RO, and denied or remanded the Board.  (It is noted 
that in March 2001 the Court vacated and remanded the Board 
decision based on VCAA due process considerations.)  In May 
2004, the RO granted service connection for PTSD, and 
assigned an effective date of November 9, 2001, after 
determining that entitlement did not arise until that date.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The evidence includes VA and non-VA medical reports, as well 
as a decision of the Social Security Administration (SSA), 
dated between 1992 and 2004.  This evidence shows that the 
SSA determined that he was disabled as of March 1992, with a 
primary diagnosis of alcoholism, and a secondary diagnosis of 
a dependent personality disorder.  This evidence also shows 
that the veteran participated in the VA alcohol dependence 
treatment program (ADTP) between 1993 and 1994.  A VA mental 
disorders examination report, dated in April 1995, contains 
an Axis I diagnosis of alcohol dependence.  A report from R. 
Fontillas, M.D., dated November 9, 2001, shows that Dr. 
Fontillas states that the veteran reported symptoms such as 
nightmares since about 1970, as well as sleep disturbance, 
exaggerated startle response, and difficulty concentrating.  
He further reported a long history of alcohol abuse.  The 
Axis I diagnosis was PTSD, alcohol dependence, and cannabis 
dependence.  A prescription note from Dr. Fontillas, also 
dated November 9, 2001, shows Axis I diagnoses of PTSD, ETOH 
(alcohol) dependence, MJ (Marijuana dependence), and nicotine 
dependence.  The only other relevant medical evidence is a 
report from J. M. Oates, M.D., dated in February 2004, which 
shows that the veteran indicated that he had not received any 
mental health treatment except drug and alcohol treatment.  
The report contains Axis I diagnoses of PTSD, marijuana abuse 
and dependence, methamphetamine abuse and dependence, alcohol 
abuse and dependence, and polysubstance abuse in remission.  

The Board finds that the claim must be denied.  The Board 
finds no legal basis for awarding service connection for PTSD 
prior to November 9, 2001.  Specifically, the earliest 
medical evidence sufficient to show PTSD is found in Dr. 
Fontillas' November 9, 2001 report, and this is the effective 
date for service connection assigned by the RO.  There is 
nothing in Dr. Fontillas' report which indicates that he 
treated the veteran prior to November 9, 2001, the record 
does not show such treatment, nor has the veteran argued that 
he was treated by Dr. Fontillas prior to this date.  In 
summary, there is no competent medical evidence of record to 
show that the veteran was found to have PTSD at any time 
prior to November 9, 2001.  Accordingly, the preponderance of 
the evidence is against the claim, and the claim must be 
denied.

In reaching this decision, the Board has considered the 
veteran's argument that his long history of alcohol 
dependence, his claimed history of psychiatric symptoms, and 
his difficulties maintaining employment, are evidence of PTSD 
symptomatology which warrant an earlier effective date.  
However, the veteran is shown to have a history of treatment 
for alcohol abuse dating back to 1992, and there is no 
competent evidence to show that he was determined to have 
PTSD at any time prior to November 9, 2001.  In this regard, 
prior to November 9, 2001, he was only afforded diagnoses of 
alcohol abuse.  The Board further notes that there is 
virtually no relevant medical evidence that is dated between 
the April 1995 VA examination report (which contains a 
diagnosis of alcohol dependence), and Dr. Fontillas' November 
9, 2001 report.  

Although the veteran argues that his assertions of 
psychiatric symptoms warrant an earlier effective date, lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

In summary, although the veteran argues that an effective 
date commensurate with his claim should be granted (i.e., 
January 1994), the effective date of the award of service 
connection is based on the date of the earliest medical 
evidence demonstrating disability, not on the date that the 
application upon which service connection was eventually 
awarded was filed.  Accordingly, the Board finds that the 
criteria for the assignment of an effective date prior to 
November 9, 2001, for service connection for PTSD have not 
been met; thus, the claim must be denied.  

II.  Initial Evaluation in Excess of 50 Percent

The veteran asserts that he is entitled to an initial 
disability evaluation in excess of 50 percent for his PTSD.  

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1 (2006), the veteran's service medical records 
show that he had service in the Republic of Vietnam.  He was 
treated for alcohol abuse on a number of occasions between 
1993 and 1994.  In November 2001, he was afforded a diagnosis 
of PTSD.  In a Remand, dated in October 2003, the Board 
determined that the evidence was sufficient to show that the 
veteran had participated in combat.  

In May 2004, the RO granted service connection for PTSD, 
evaluated as 50 percent disabling, and assigned an effective 
date for service connection (and the 50 percent  rating) of 
November 9, 2001.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following an initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  This could result in "staged ratings" 
based upon the facts found during the period in question.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's PTSD has been evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411.  Under DC 9411, and the 
General Rating Formula for Mental Disorders, the relevant 
rating criteria for evaluating psychoneurotic disorders are 
as follows:

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships;

50 percent: occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships;

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV).  A GAF Score of 51 to 
60 denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Id., at. 47.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

Although some of the veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
symptoms as nightmares), the symptoms listed at 38 C.F.R. § 
4.130 are not an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The relevant medical evidence consists of two reports from 
Dr. Fontillas, dated November 9, 2001, and a February 2004 
report from Dr. Oates.  

Dr. Fontillas' reports show that the veteran complained of 
constantly recurring dreams of combat, sleep difficulties, 
and difficulties concentrating.  He stated that he was a 
loner and had no friends.  He also reported a long history of 
alcohol abuse.  He complained that he had no goals and did 
not like to do anything.  The Axis I diagnoses were PTSD, 
ETOH (alcohol) dependence, cannabis/MJ (Marijuana 
dependence), and nicotine dependence.  The Axis V diagnoses 
were both a GAF score of 51.  

The February 2004 report from Dr. Oates shows that the 
veteran reported a history of drug and alcohol abuse.  He 
complained of symptoms of depression, neck pain, and thoughts 
of suicide, and stated that he slept well with melatonin.  He 
reported that he had not worked since 1992, and that he had 
not tried to work since that time due to physical 
limitations.  He stated that he had two friends in the area.  
He described his day, which included watching television, 
using his computer, and doing housework.  He went to the gym 
three times per week, and he occasionally went to casinos and 
"sports books" for about half an hour.  He reported that he 
had a car.  He stated that he had had no mental health 
treatment except drug and alcohol treatment over the years.  
On examination, there was no impairment of thought processes 
or communication.  There were no hallucinations.  He was 
neatly and cleanly dressed, with good hygiene and grooming.  
He was pleasant and cooperative, but appeared nervous.  There 
was no inappropriate behavior.  He was not homicidal.  He 
reported thinking about suicide, with no indication of plan 
or intent.  He was oriented to person, place, time and 
situation.  Long term memory was good, but he complained that 
his short term memory was "terrible."  There was no 
obsessive or ritualistic behavior.  Speech was goal-oriented 
and logical with good rhythm and tone.  There were no panic 
attacks.  He reported some depression that lasted "a couple 
of days or so."  A long history of impaired impulse control 
was noted and he continued to drink and to gamble, although 
he indicated that these were not problems now.  He used 
marijuana regularly.  There was no sleep impairment.  He was 
able to abstract and conceptualize.  His perception was 
normal, and his coordination was good.  There were no signs 
or symptoms of psychosis.  Judgment was "fair at best," and 
insight was fair.  There was no excessive worry, no falling 
asleep, and no restless sleep.  The examiner noted that he 
seemed to start exaggerating his symptoms during the 
interview.  He reported nightmares a couple of times a year, 
and that memories of Vietnam came up.  He also reported 
hypervigilance easily being angered, and survivor's guilt.  
The Axis I diagnoses were PTSD, marijuana abuse and 
dependence, methamphetamine abuse and dependence, alcohol 
abuse and dependence, and polysubstance abuse in remission.  
The Axis V diagnoses noted GAF scores of 52 due to marijuana 
use, 60 due to methamphetamine abuse, and 60 due to PTSD.  
The examiner noted that the veteran was not competent to 
handle his monetary benefits due to his propensity to use 
money for drugs.  The examiner further noted that the veteran 
was able to function at "a fair level" due to his symptoms, 
and that some of his decrease in psychosocial functioning was 
due to drug abuse.  

The Board finds that an evaluation in excess of 50 percent is 
not warranted.  In this regard, the veteran's symptoms are 
not sufficiently severe to have resulted in occupational and 
social impairment with reduced reliability and productivity, 
and the Board has determined that the preponderance of the 
evidence shows that the veteran's PTSD more closely resembles 
the criteria for not more than a 50 percent rating.  As an 
initial matter, Dr. Fontillas' reports contain little 
clinical findings.  As for Dr. Oates' report, the veteran's 
reported symptoms and findings have been detailed, above.  
Briefly stated, this report shows that he has a car, goes to 
the gym three times per week, and he occasionally goes to 
casinos and "sports books."  The report indicates that he 
is not currently receiving any mental health treatment.  On 
examination, there was no impairment of thought processes, 
communication, hallucinations, inappropriate behavior, panic 
attacks, sleep impairment, obsessive or ritualistic behavior, 
defects in speech, psychosis, excessive worry, or defects in 
sleep.  He was oriented to person, place, time and situation.  
Long term memory was good, but he complained that his short 
term memory was "terrible."  Speech was goal-oriented and 
logical with good rhythm and tone.  A long history of 
impaired impulse control was noted.  Judgment was "fair at 
best," and insight was fair.  He reported nightmares a 
couple of times a year, and that memories of Vietnam came up.  
The examiner noted that he seemed to be exaggerating his 
symptoms during the interview.  His PTSD was assigned GAF 
scores of between 51 to 60, which suggest moderate symptoms.  
In this regard, to the extent that the veteran has substance 
abuse disorders, and although Dr. Oates assigned GAF scores 
to two of these disorders, the Board has not attempted to 
dissociate any alcohol or drug abuse symptoms from the 
veteran's PTSD, and will assume all GAF scores are 
attributable to PTSD.  See Mittleider v. West, 11 Vet. App. 
181 (1998).   In summary, there is no indication that he has 
obsessional rituals which interfere with routine activities; 
speech that was intermittently illogical, obscure, or 
irrelevant (his speech was normal); near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively (he did not report any panic 
attacks); impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); an inability to establish and 
maintain effective relationships, nor are the other PTSD 
symptoms shown to have resulted in impairment to the required 
degree.  Based on the foregoing, the Board finds that the 
evidence does not show that the veteran's psychiatric 
symptoms are of such severity as to warrant a 70 percent 
rating.  The Board concludes that the veteran's PTSD is not 
manifested by symptomatology that approximates, or more 
nearly approximates, the criteria for an evaluation in excess 
of 50 percent under DC 9411, and that the preponderance of 
the evidence is against a higher initial evaluation.  See 38 
C.F.R. § 4.7.


III.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in January 2004, the veteran 
was notified of the information and evidence needed to 
substantiate and complete the service connection claim that 
was subsequently granted, and which is the basis for the 
issues on appeal.  Under the circumstances, a separate VCAA 
notice as to the claims on appeal is not required.  See 
VAOPGCPREC 8-2003, 69 Fed. Reg. 25,180 (May 5, 2004) (if, in 
response to notice of its decision on a claim for which VA 
has already given section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The Board also notes that the January 2004 
letter was sent to the veteran prior to the RO's May 2004 
decision that is the basis for this appeal.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The veteran has been 
afforded an examination.  The Board concludes, therefore, 
that decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

An effective date prior to November 9, 2001 for service 
connection for PTSD is denied.  

An initial rating in excess of 50 percent for PTSD is denied.




____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


